Citation Nr: 1108027	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-40 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for diabetic retinopathy, secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from January 2005 and March 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for an acquired psychiatric disorder, and denied service connection for diabetic retinopathy secondary to service-connected diabetes mellitus.

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for an anxiety disorder was granted in April 1971.  In April 1975, the RO severed service connection for an anxiety disorder.  In June 1978, the Board determined that the severance of service connection was proper.

2.  The evidence received since the June 1978 final decision that severed service connection for an acquired psychiatric disorder is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran does not have a current diagnosis of diabetic retinopathy or any other diabetic eye disorder.


CONCLUSIONS OF LAW

1.  The June 1978 Board decision that found that severance of service connection for an acquired psychiatric disorder was proper is final. 38 U.S.C.A. §§ 7104(b); 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The claimed diabetic retinopathy was not caused or aggravated by his service, and is not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In April 1971, the RO granted service connection for anxiety disorder and granted a 10 percent rating.  In September 1974, the RO increased the disability rating from 10 percent to 30 percent.  In April 1975, the RO proposed to sever the grant of service connection for an anxiety disorder, informing the Veteran of that proposal in June 1974.  In August 1975, service connection for an acquired psychiatric disorder was severed.  The Board subsequently denied the Veteran's appeal on that issue in June 1978.  The June 1978 Board decision is final.  38 U.S.C.A. §§ 7103 (West 2002); 38 C.F.R. § 20.1100 (2010).

Although the RO determined in January 2005 and March 2006 rating decisions that new and material evidence sufficient to reopen the claim for an acquired psychiatric disorder had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claim of entitlement to service connection for an acquired psychiatric disorder may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in September 2004.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decisions consisted of the Veteran's service treatment records, a VA examination, post-service treatment records, and the Veteran's own statements.  VA severed the grant of service connection on the basis that the Veteran's acquired psychiatric disorder was not incurred in or aggravated by service and could not be presumed to have so occurred.

The Veteran applied to reopen his claim for service connection in September 2004.  The Board finds that the evidence received since the last final decision in June 1978 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim.

Newly received evidence includes the Veteran's written statements that his current psychiatric disorder is related to his service-connected diabetes mellitus, as well as his other service-connected disabilities, including the service-connected back disability.  Additionally, VA mental health treatment records show that the Veteran felt that his physical ailments, including his diabetes and related disorders, impacted his mental health.

The Board finds that the Veteran's statements addressing his current anxiety and depression, and his contentions that they are related to his service-connected disabilities, are both new and material, as they tend to show a possible relationship between his current mental symptoms and his service-connected disabilities.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Lay evidence is one type of evidence that must be considered, if submitted, when a veteran's claim seeks disability benefits).

The lay statements and testimony have been presumed credible for the purpose of determining whether to reopen the claim.  The new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  Thus, the claim is reopened.  To that extent only, the claim is allowed.

Diabetic Retinopathy

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Diabetic retinopathy is not a disease that is subject to presumptive service connection. 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists; and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran contends that he currently suffers from diabetic retinopathy, with symptoms of blurred vision, related to his diabetes mellitus.  Alternatively he contends that his diabetic eye disability is related to his service. 

Service medical records are negative for any complaints, diagnosis, or treatment for any eye disorder.  Thus, the Board finds that the evidence does not show a chronic eye disability during the Veteran's service.  38 C.F.R. § 3.303(b) (2010).  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is needed to support the Veteran's claim for service connection of diabetic retinopathy on a direct basis.  38 C.F.R. § 3.303(b) (2010).

Post-service treatment records show that the Veteran has suffered from diabetes mellitus since at least 1998.  VA treatment records beginning in August 2000 show that in December 2006, the Veteran reported having had blurred vision since 1988.  Those records show that the Veteran has received continuous treatment for his diabetes and associated neuropathy, but do not show any diagnosis of any diabetic eye disorder.  Specifically, on August 2005, February 2006, and August 2007 eye examinations, diabetic retinopathy was not found.  

On February 2006 diabetic VA examination, the Veteran reported that prior to his diagnosis of diabetes in the late 1990s, he had experienced visual changes, weight loss, polydipsia, and polyuria that was later determined to be related to elevated glucose levels.  He did not have any current visual complaints.  Physical examination resulted in the diagnosis of refractive error, blepharitis, and senile cataracts with good corrected visual acuity.  There was no evidence of diabetic retinopathy.  The examiner reviewed the claims file and concluded that the Veteran's loss of vision was due to refractive error, and that the loss of vision, including the presence of cataracts, were not caused or otherwise related to his diabetes mellitus.

While the Veteran has been diagnosed with astigmatism and presbyopia, those disorders are not disabilities for VA purposes.  Accordingly, those disorders cannot be service-connected, absent evidence of aggravation by superimposed disease or injury, which is not shown in this case.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Further, the February 2006 VA examiner determined that the Veteran's senile cataracts, which might be contributing to his loss of vision, were also not related to the diabetic process.  Absent any evidence of diabetic retinopathy on examination, the examiner determined that the Veteran's current eye disorders were unrelated to his diabetes mellitus. 

Significantly in this case, the evidence does not show a current diagnosis of diabetic retinopathy or any diabetic related eye disorder.  Accordingly, service connection for diabetic retinopathy must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the statements of the Veteran asserting a relationship between his claimed eye disorders and his service, as well as with his service-connected diabetes mellitus.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board finds that the preponderance of the evidence is against the claim for service connection because the evidence does not show any competent diagnosis of an eye disorder related to service or to diabetes mellitus.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2005; a rating decision in March 2006, a statement of the case in November 2007, and a supplemental statement of the case in January 2008 and in March 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notice has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the May 2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for an acquired psychiatric disorder is reopened; to that extent only, the appeal is allowed.

Service connection for diabetic retinopathy is denied.


REMAND

Additional development is necessary prior to further disposition of the Veteran's claim for service connection for an acquired psychiatric disorder. 

The Veteran contends that his current psychiatric disorder, depression, has been aggravated by his service-connected disabilities, including diabetes mellitus and a low back disability.  He alternatively contends that his current depression first manifested during his active service and has been continuously present since his service, and thus service connection is warranted on a direct basis.   

Service medical records are negative for any complaints, diagnosis, or treatment for a mental disorder.  On January 1971 VA psychiatric examination, conducted just a few months after separation from service, he reported that his girlfriend found him to be "quite changed" since he had returned from service.  He was restless, had trouble sleeping at night, and worried about his future.  Mental status examination resulted in the diagnosis of moderate anxiety reaction.  On May 1974 VA psychiatric examination, he reported that he felt depressed at times and had trouble sleeping.  Mental status examination revealed that his affect was shallow and inadequate, and his behavior was passively uninterested in the content of the interview.  The diagnosis was anxiety neurosis in a schizoid personality. 

VA treatment records show that beginning in December 2005, he was treated for depressive disorder.  Mental health records dated from 2006 to 2007 continuously show that the Veteran felt that his diabetes and other physical ailments caused him to be depressed, and that his depression had been present since he separated from service.  In January 2006, he stated that he had been inducted into the military against his will and he had never adapted to his time in Vietnam.  

On February 2006 VA psychiatric examination, the examiner determined that the Veteran's depressive disorder was not the caused or the result of his service-connected back disability or diabetes mellitus.  The examiner explained that the Veteran's symptoms had been described as having been present for a very long time, with no apparent relation to any service-connected disability.  Rather, it appeared to the examiner that his depression was related to life stressors such as a current "love rupture" with his girlfriend, and not to any physical disability.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, a VA examiner has not yet provided an opinion as to whether the Veteran's current psychiatric disorder is related to his service.  Because the medical evidence tends to show that the Veteran suffered from anxiety since shortly after his separation from service, an opinion as to whether his current depression is related to his service would be pertinent.  Further, though the February 2006 VA examiner found that the Veteran's psychiatric disorder was not caused by his service-connected disabilities, an opinion as to whether the Veteran's service-connected disabilities have aggravated his psychiatric disorder has not yet been provided. Therefore a VA examination is necessary in order to fairly decide the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, in March 2007, the Veteran signed a release for the RO to obtain psychiatric records from Dr. Robert Toro Soto.  It does not appear that those records have been requested.  Because those records would be pertinent to the Veteran's claim for service connection, they should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization from the Veteran, attempt to obtain and associate with the claims file private medical records from Dr. Robert Toro Soto. All attempts to secure those records must be documented in the claims folder.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his psychiatric disorder.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that any current psychiatric disorder, including depression, is related to the Veteran's active service, including his feelings that he never adapted to service.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of after service, including the diagnosis of anxiety reaction in January 1971, approximately three months following separation from service.  The examiner should also provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that that the Veteran's service-connected disorders, specifically his diabetes mellitus and his lumbar spine disability, have aggravated (increased in severity beyond the natural course of the disability) his psychiatric disorder. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 




Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


